Case 1:19-cv-04657-JRS-MJD Document 179 Filed 08/04/21 Page 1 of 14 PageID #: 7566




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

  RAP INDY, LLC,                                )
  MSI LYNHURST INDIANAPOLIS                     )
  GROCERY, LLC,                                 )
                                                )
                            Plaintiffs,         )
                                                )
                       v.                       )    No. 1:19-cv-04657-JRS-MJD
                                                )
  ZURICH AMERICAN INSURANCE                     )
  COMPANY,                                      )
  THE TRAVELERS INDEMNITY                       )
  COMPANY,                                      )
                                                )
                            Defendants.         )

              Order on Motion to Reconsider & Motions in Limine

     Plaintiffs RAP Indy, LLC ("RAP Indy") and MSI Lynhurst Indianapolis Grocery,

  LLC ("MSI Lynhurst") filed insurance claims with Defendants Zurich American

  Insurance Company ("Zurich") and The Travelers Indemnity Company ("Travelers").

  Plaintiffs and Travelers have since settled. (ECF No. 178.) Plaintiffs move the Court

  to reconsider part of its summary-judgment order with respect to the bad-faith claim

  against Zurich. (See ECF No. 172). Plaintiffs and Zurich also each move in limine to

  exclude the testimony of one another's expert witnesses. (See ECF Nos. 164, 165.)

  Because the outcome of the motion to reconsider affects the outcomes of the other

  motions, the Court considers the pending motions at once.

                               I.     Motion to Reconsider

     First, Plaintiffs move for reconsideration of part of the Court's order on summary

  judgment. (See ECF No. 172.)

                                            1
Case 1:19-cv-04657-JRS-MJD Document 179 Filed 08/04/21 Page 2 of 14 PageID #: 7567




     "Motions to reconsider serve a limited function, to be used where the Court has

  patently misunderstood a party, or has made a decision outside the adversarial issues

  presented to the Court by the parties, or has made an error not of reasoning but of

  apprehension." Davis v. Carmel Clay Sch., 286 F.R.D. 411, 412 (S.D. Ind. 2012)

  (citing Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th

  Cir. 1990)) (internal quotation marks omitted). A motion to reconsider "is not an

  appropriate forum for rehashing previously rejected arguments or arguing matters

  that could have been heard during the pendency of the previous motion." Caisse

  Nationale de Credit Agricole v. CBI Industries, Inc., 90 F.3d 1264, 1270 (7th Cir. 1996)

  (citations omitted).

     In relevant part, the Court determined that Plaintiffs' expert-witness reports were

  untimely disclosed and hence inadmissible for purposes of the motions for summary

  judgment. (See Order 21–22, ECF No. 167.) Accordingly, the Court found that

  Plaintiffs had not come forward with evidence establishing a genuine issue of

  material fact to sustain their claim for breach of the implied covenant of good faith

  and fair dealing, so it granted summary judgment for Zurich on the bad-faith claim.

  (See id. at 23.) Plaintiffs now contend that the Court erred because their expert

  disclosures were not untimely for summary-judgment purposes.

     Paragraph III.G of the scheduling order states,

     Notwithstanding the provisions of paragraph (F), above, if a party intends to
     use expert testimony in connection with a motion for summary judgment to be
     filed by that party, such expert disclosures must be served on opposing counsel
     no later than 90 days prior to the dispositive motion deadline.

  (ECF 28 at 4 (emphasis added).) Seizing on the emphasized phrase, "to be filed by

                                             2
Case 1:19-cv-04657-JRS-MJD Document 179 Filed 08/04/21 Page 3 of 14 PageID #: 7568




  that party," Plaintiffs read this paragraph to require expert testimony disclosure

  ninety days before the dispositive motion deadline only if such testimony was to be

  used offensively as part of a motion for summary judgment by the party proffering

  the testimony. Plaintiffs did not move for summary judgment on their bad-faith

  claims; they only raised the expert affidavits to defend against Defendants' motions

  for summary judgment on the bad-faith claims. Relying on Defendants' arguments

  of untimely disclosure of expert witnesses, the Court did not focus on the phrase "to

  be filed by that party" as it should have when it found Plaintiffs' disclosures untimely.

     Zurich rightly notes that Plaintiffs should have filed a surreply contesting the

  evidentiary objections first raised in Defendants' response briefs. See S.D. Ind. L.R.

  56–1(d) (litigant may file surreply as matter of right if evidentiary objections are

  raised for the first time in reply). Nevertheless, it would be somewhat unfair to find

  Plaintiffs' timeliness counterargument waived or forfeited when Defendants' initial

  argument was built on an erroneous reading of the scheduling order. Zurich is also

  correct that Plaintiffs at least sporadically cited to the expert affidavits to establish

  facts on its breach-of-contract claims, which Plaintiffs did move for summary

  judgment on—those citations certainly cut against Plaintiffs' argument that the

  expert testimony was only to be used defensively and therefore did not need to be

  disclosed by October 24, 2020. But the Court notes that it did not rely on any part of

  Plaintiffs' expert affidavits in ruling on the breach-of-contract claims.

     Ultimately, the Court clearly erred by misreading Paragraph III.G of the

  scheduling order, so it will grant reconsideration in part and undertake a de novo



                                             3
Case 1:19-cv-04657-JRS-MJD Document 179 Filed 08/04/21 Page 4 of 14 PageID #: 7569




  analysis of the bad-faith claim. The expert affidavits were timely disclosed, and the

  Court should have considered them.        Doing so now, the Court must decide a

  previously unreached question: whether the affidavits contain admissible expert

  testimony.

                      II.   Admissibility of Expert Testimony

     Federal Rule of Evidence 702 states,

     A witness who is qualified as an expert by knowledge, skill, experience,
     training, or education may testify in the form of an opinion or otherwise if: (a)
     the expert's scientific, technical, or other specialized knowledge will help the
     trier of fact to understand the evidence or to determine a fact in issue; (b) the
     testimony is based on sufficient facts or data; (c) the testimony is the product
     of reliable principles and methods; and (d) the expert has reliably applied the
     principles and methods to the facts of the case.

  "In short, the rule requires that the trial judge ensure that any and all expert

  testimony or evidence admitted 'is not only relevant, but reliable.'" Manpower, Inc.

  v. Ins. Co. of Pa., 732 F.3d 796, 806 (7th Cir. 2013) (quoting Daubert v. Merrell Dow

  Pharm., Inc., 509 U.S. 579, 589 (1993)). Reliability is "primarily a question of the

  validity of the methodology employed by an expert, not the quality of the data used

  in applying the methodology or the conclusions produced." Id. (holding that district

  court improperly assessed and discredited the "factual underpinnings" of expert's

  conclusions).

     Additionally, as with any evidence, the Court must consider relevance. See Fed.

  R. Evid. 402. Specifically, the question here is whether the expert testimony would

  help the jury understand whether Zurich acted in bad faith. "Indiana law has long

  recognized that there is a legal duty implied in all insurance contracts that the



                                            4
Case 1:19-cv-04657-JRS-MJD Document 179 Filed 08/04/21 Page 5 of 14 PageID #: 7570




  insurer deal in good faith with its insured." Erie Ins. Co. v. Hickman, 622 N.E.2d

  515, 518 (Ind. 1993). "Poor judgment or negligence do not amount to bad faith; the

  additional element of conscious wrongdoing must also be present." Colley v. Ind.

  Farmers Mut. Ins. Grp., 691 N.E.2d 1259, 1261 (Ind. Ct. App. 1998) (citation omitted).

  Conscious wrongdoing may include a "dishonest purpose, moral obliquity, furtive

  design, or ill will." Id. The insurer's obligation of good faith and fair dealing at least

  includes

     the obligation to refrain from (1) making an unfounded refusal to pay policy
     proceeds; (2) causing an unfounded delay in making payment; (3) deceiving the
     insured; and (4) exercising any unfair advantage to pressure an insured into a
     settlement of his claim.

  Hickman, 622 N.E.2d at 519. A refusal to pay is unfounded if the insurer "denies

  liability knowing that there is no rational, principled basis for doing so . . . ." Id. at

  520. "To prove bad faith, the plaintiff must establish, with clear and convincing

  evidence, that the insurer had knowledge that there was no legitimate basis for

  denying liability." Freidline v. Shelby Ins. Co., 774 N.E.2d 37, 40 (Ind. 2002) (citing

  Ind. Ins. Co. v. Plummer Power Mower & Tool Rental, Inc., 590 N.E.2d 1085, 1093

  (Ind. Ct. App. 1992)).

     A. Persuasive Authority

     A review of how other courts have addressed challenges to expert testimony in the

  context of bad-faith denials of insurance claims reveals a few themes.

     First, witnesses do not need to be employed as claims investigators in order to be

  insurance experts if they are otherwise qualified. See Med. Protective Co. of Fort

  Wayne Ind. v. Am. Int'l Specialty Lines Ins. Co., No. 1:13-CV-357-HAB, 2020 WL

                                              5
Case 1:19-cv-04657-JRS-MJD Document 179 Filed 08/04/21 Page 6 of 14 PageID #: 7571




  408462, at *2 (N.D. Ind. Jan. 24, 2020) (rejecting challenge to qualifications and

  finding that proffered expert did not "need [to] be employed as a claims handler at an

  insurance company to offer his opinions regarding MedPro's handling"). Cases aside,

  common sense prevails here. A law professor need not practice criminal law to have

  expertise on criminal law. A respected professional engineer need not have personal

  experience building blenders before opining on a blender's design defect. Cross-

  examination is the opposing party's avenue to attack an expert for having insufficient

  on-the-job experience, not a challenge to admissibility. See, e.g., Liquid Air Corp. v.

  Rogers, 834 F.2d 1297, 1308 (7th Cir. 1987).

     Second, the line between impermissible legal conclusion and permissible

  conclusion based on reliable methodology is important. Although testimony on the

  ultimate issue that an insurer acted in bad faith "is not objectionable just because it

  embraces an ultimate issue," Fed. R. Evid. 704, such testimony is inadmissible if it

  nevertheless will not "help the trier of fact to understand the evidence," Fed. R. Evid.

  702(a).

     Accordingly, a naked conclusion that "the insurer acted in bad faith" is unhelpful

  and thus inadmissible. See Wilson v. Am. Fam. Mut. Auto. Ins. Co., 683 F. Supp. 2d

  886, 890 (S.D. Ind. 2010) (finding conclusory expert's anticipated testimony that

  "American Family did not have a reasonable basis for reaching their claim conclusion,

  and defending their inappropriate evaluation requires a conscious effort to be unfair

  to [the insured]"); Bartlett v. State Farm Mut. Auto. Ins., No. IP01-0510CHK, 2002

  WL 31741473, at *3 (S.D. Ind. Nov. 27, 2002) (finding expert's affidavit containing



                                             6
Case 1:19-cv-04657-JRS-MJD Document 179 Filed 08/04/21 Page 7 of 14 PageID #: 7572




  legal interpretation was "essentially a supplemental brief submitted in the guise of

  testimony"); Mohler v. Standard Ins. Co., No. 1:05-CV-1162-RLY-WTL, 2007 WL

  7648472, at *3 (S.D. Ind. Jan. 26, 2007) (rejecting expert testimony, noting "it is not

  the appropriate role of a[n] expert witness to review Mohler's insurance file and

  decide whether it evidences a bad faith denial by Standard of Mohler's claim. That is

  a role for the jury."); Michel v. Am. Fam. Mut. Ins. Co., No. 2:08 CV 331, 2010 WL

  3039506, at *6 (N.D. Ind. Aug. 2, 2010) (rejecting expert testimony where it did "not

  attempt to correlate industry standards with how the claim was handled here");

  Steadfast Ins. Co. v. Auto Mktg. Network, Inc., No. 97 C 5696, 2004 WL 783356, at *5

  (N.D. Ill. Jan. 28, 2004) (expert testimony on whether insurer commenced insurance-

  fraud case in bad faith was unhelpful to factfinder because it contained only legal

  interpretation without reference to the industry's standard of care) (applying Illinois

  law).

     In contrast, when an expert focuses closely on the standard of care in the

  insurance industry, industry custom, or industry practice, courts have permitted the

  testimony. See Valley Forge Ins. Co. v. Hartford Iron & Metal, Inc., No. 1:14-CV-6,

  2018 WL 4214524, at *9 (N.D. Ind. Sept. 5, 2018) (permitting expert testimony on

  "customs, practices, and standards in the insurance industry" but disallowing

  testimony on ultimate issue of bad faith); Fed. Ins. Co. v. Arthur Andersen, LLP, No.

  1:03CV01174, 2006 WL 6555232, at *3 (N.D. Ill. Jan. 18, 2006) (finding expert

  testimony on "custom and practice of claims handling" relevant and helpful to the

  jury, but barring testimony on ultimate issue of bad faith).



                                            7
Case 1:19-cv-04657-JRS-MJD Document 179 Filed 08/04/21 Page 8 of 14 PageID #: 7573




     B. Plaintiffs' Experts

     Plaintiffs retained two experts to discuss the issue of bad faith: William Warfel

  and Lou Fey. In a motion in limine, Zurich seeks to bar their testimony. (See ECF

  No. 164.)

     To the extent Zurich challenges Warfel's and Fey's qualifications, the Court

  believes that such challenges would be adequately addressed in cross-examination

  rather than a motion in limine. See Med. Protective Co., No. 1:13-CV-357-HAB, 2020

  WL 408462, at *2.      Given the academic, consulting, and managing experience

  between them, Warfel and Fey have enough "specialized knowledge" of insurance

  claims-handling to be experts under Federal Rule of Evidence 702.

     Zurich's charge that Warfel's and Fey's opinions are not founded on their

  specialized knowledge and experience is more serious and requires further analysis.

        1. Warfel

     Warfel's opinion in major part factually summarizes the record and the content of

  Zurich's policy. Where Warfel's opinion does more than that, it merely rehashes ad

  infinitum Plaintiffs' legal arguments about the timing of the plumbing loss. (See, e.g.,

  ECF No. 164-1 at 15–16 (opining that it is "crystal clear" plumbing loss occurred

  simultaneously with electrical loss); id. at 20 (opining that Zurich breached the policy

  by refusing to find that the plumbing loss occurred within the policy period); id.

  (opining that there was "overwhelming evidence" that plumbing loss occurred within

  policy period); id. at 27 (opining that it was "totally and completely disingenuous" to

  deny coverage for the plumbing loss given the utility-company evidence that suggests



                                             8
Case 1:19-cv-04657-JRS-MJD Document 179 Filed 08/04/21 Page 9 of 14 PageID #: 7574




  that the electrical loss occurred within the policy period).) But one does not need any

  specialized knowledge of insurance to understand those legal arguments.

     To be sure, Warfel does mention the custom and practices of the insurance

  industry. But where he does so, he invokes less than earth-shattering principles. He

  opines that one custom or practice is "for claim representatives to exercise sound

  discretion," and that Zurich's refusal to accept Plaintiffs' equivocal evidence on timing

  was an abuse of discretion. (ECF No. 164-1 at 20.) The jury does not need an expert

  to tell them that an insurer should exercise sound discretion or what quantum of

  evidence is sufficient to prove the breach-of-contract claim. Warfel also opines that

  "the custom and practice in the industry is to resolve this ambiguity in favor of the

  insured," and that Zurich "failed to do so." (Id. at 22.) But this statement seems to

  refer to the legal principle inherent to all-risk insurance policies that ambiguous

  policy provisions will be construed in favor of the insured. See Gallant Ins. Co. v.

  Amaizo Fed. Credit Union, 726 N.E.2d 860, 864 (Ind. Ct. App. 2000).              And the

  statement even seems to mischaracterize the rule; as the Court has noted before, this

  rule does not excuse insureds from proving that a loss occurred more likely than not

  within the policy period. (See Order 4, ECF No. 167.) Warfel also opines that Zurich

  failed to meet a "custom and practice" to "first address the interest of the policyholder"

  before addressing the insurer's financial interests. (ECF No. 164-1 at 25.) That

  proposition seems like a roundabout way of saying, "An insurer should pay the

  insured what it is owed." Again, that is not a complicated principle a jury must hear

  about from an expert witness.



                                              9
Case 1:19-cv-04657-JRS-MJD Document 179 Filed 08/04/21 Page 10 of 14 PageID #: 7575




      As a whole, Warfel's opinion reads like "a supplemental brief." Bartlett, 2002 WL

   31741473, at *3. In the context of the motions for summary judgment, the Court had

   no trouble comprehending Plaintiffs' arguments about the timing of the plumbing

   loss, without the aid of Warfel's opinion. Warfel's opinion likewise would not help a

   jury determine whether Zurich acted in bad faith. Using buzzwords like "custom and

   practice of the industry" cannot save Warfel's opinion from consisting of legal

   conclusions and otherwise unhelpful testimony. Warfel's testimony therefore must

   be struck.

          2. Fey

      Fey's opinion suffers from similar infirmities. The bulk of Fey's opinion collects

   and regurgitates deposition testimony and emails that can be read in a way to support

   Plaintiffs' claim of bad faith.

      Like Warfel, Fey repeatedly opines that Zurich should not have denied coverage

   for plumbing because, Fey speculates, the plumbing and electrical thefts occurred in

   one uninterrupted professional job. (See, e.g., Fey Report ¶¶ 39–42, 47, 48, 50, 56,

   57, ECF No. 164-2.) To reach that conclusion, Fey does no more than sift through

   evidence that the jury will hear anyway. Fey also reaches other conclusions simply

   by citing facts in the record, as a legal brief would do. (E.g., id. ¶ 52 (opining that

   Zurich failed to properly investigate the roof, water, and mold damage because it did

   not remove the stone ballast from the roof).)

      Also like Warfel, Fey invokes customs and practices of the insurance industry.

   For instance, he says that a claim representative must pay covered claims "promptly



                                             10
Case 1:19-cv-04657-JRS-MJD Document 179 Filed 08/04/21 Page 11 of 14 PageID #: 7576




   and fairly"; "negotiate in a forthright, honest, and flexible manner over any amounts

   that are in dispute"; and otherwise conduct a full and objective investigation into

   whether coverage exists for a given claim. (Fey Report ¶¶ 16, 43, 61, ECF No. 164-

   2.) These "industry standards" are so banal that they appear to flow directly from

   the average Joe's understanding of what it means for a contractual party to deal in

   good faith. Once it hears all the facts, a jury does not need Fey's help to determine

   whether Zurich acted in bad faith. Thus, Fey's testimony must be struck.

      C. Zurich's Expert

      That leaves Plaintiffs' motion in limine to exclude the testimony of Zurich's expert

   witness, Dale Frediani.       (See ECF No. 165.)        Plaintiffs do not question his

   qualifications, so the issue narrows to whether Frediani used a reliable methodology

   and stated an opinion containing more than mere legal conclusions.

      Unfortunately, Frediani's opinion has the same faults as Warfel's and Fey's. The

   portion of the opinion addressing Indiana caselaw is obviously impermissible, (ECF

   No. 166-1 at 4–5); the Court is the expert on the law, not Frediani. The portion on

   whether Plaintiffs breached their duties in the event of loss, (id. at 6–7), is (1) contract

   interpretation—i.e., an exercise in legal reasoning—and (2) legal argument that

   Zurich's lawyers could have raised (but did not) in their summary-judgment briefs.

   Moreover, Frediani's conclusions are not discernibly the product of applying

   specialized knowledge. Instead, the conclusions are rather conclusory. He opines

   that there is "no evidence of reckless conduct on the part of Zurich's adjusters,

   examiners, management and expert." (Id. at 10.) He goes on to opine that Zurich



                                               11
Case 1:19-cv-04657-JRS-MJD Document 179 Filed 08/04/21 Page 12 of 14 PageID #: 7577




   conducted a full and fair investigation and "met and exceeded industry custom and

   practice." (Id.)

      As with the other proffered expert opinions, the Court does not see how a jury

   could benefit from Frediani's recital of the record and his conclusory opinions that the

   record does not contain evidence of bad faith. A jury could do that by itself. This is

   certainly a case with a large record. But our system trusts juries, armed with jury

   instructions, to resolve even complicated, fact-intensive disputes. If Zurich wants an

   opportunity to synthesize evidence, it can do so in its closing argument. An expert

   witness is not that opportunity. Frediani's testimony must be struck.

                                     III.   Conclusion

      In sum, the expert opinions offered by both sides are inadmissible because they

   would not assist a jury. Accord Wilson, 683 F. Supp. 2d at 890; Bartlett, 2002 WL

   31741473, at *3; Mohler, 2007 WL 7648472, at *3. The experts' invocations of the

   "customs and practices" of the insurance industry do not save their opinions; these

   "customs and practices" appear to parrot what the jury will already know from jury

   instructions framed around the four basic permutations of the covenant of good faith

   and fair dealing in Indiana caselaw. See Hickman, 622 N.E.2d at 519. Hence, the

   motions in limine, (ECF Nos. 164, 165), are both granted, and the Warfel, Fey, and

   Frediani opinions may not be presented at trial.

      The Court now returns to the issue of whether Plaintiffs have raised a genuine

   issue of material fact to avert summary judgment on their claim against Zurich for

   breach of the covenant of good faith and fair dealing. Although the Court rules that



                                             12
Case 1:19-cv-04657-JRS-MJD Document 179 Filed 08/04/21 Page 13 of 14 PageID #: 7578




   Plaintiffs' expert opinions are inadmissible as evidence, the Court believes that, in

   the interest of justice, it should at least treat these expert reports like the

   supplemental briefs they approximate.           Accordingly, the Court ignores the

   conclusions in the Fey and Warfel opinions but considers the underlying facts cited

   therein.   Plaintiffs' theory is that the plumbing and electrical losses must have

   occurred simultaneously on January 29, 2018, when the meter was cut, (Pourteymour

   Aff. ¶ 8, ECF No. 118-5 (historical utility data).) For purposes of the bad-faith claim,

   a jury will need to test whether Zurich had an objectively reasonable basis for

   rejecting that theory.    However, a bad-faith claim also includes a "subjective"

   component on the part of the insurer. See Thorne v. Member Select Ins. Co., 899 F.

   Supp. 2d 820, 826–27 (N.D. Ind. 2012) (subjective component is insurer's "knowledge

   of the lack of a reasonable basis to deny a claim"). Does the record contain evidence

   of that subjective component? The Court thinks so, after considering the facts pointed

   out in the Fey report. McGriff Insurance Services agent Jeff Johnson had "a difficult

   time seeing how Zurich c[ould] take the position" that the plumbing loss did not

   happen during the Zurich policy period. (Johnson Dep. Tr. 60:5–62:8.)1 Johnson says

   that Zurich's adjuster Michael Swanson even indicated at some point during a

   conversation with Johnson that "the electrical and plumbing damage were similar,

   which would lead . . . to the assumption that they would have occurred at roughly the

   same time period." 2 (Id. at 43:10–44:5.) If that is true, then Swanson seemingly


   1 The Court cannot supply an ECF number because the Court cannot locate the Johnson
   deposition transcript on the docket; it appears to have never been attached to any filing.
   2 Swanson's purported statements to Johnson are not hearsay because they are statements

   of a party opponent's agent. See Fed. R. Evid. 801(d)(2)(D).
                                              13
Case 1:19-cv-04657-JRS-MJD Document 179 Filed 08/04/21 Page 14 of 14 PageID #: 7579




   reversed his position on when the plumbing damage occurred, seemingly without

   receiving any new, affirmative evidence to explain why he changed his mind. A jury

   could rationally conclude that Swanson's unexplained reversal of his position on the

   plumbing loss constituted "an unfounded refusal to pay policy proceeds," Hickman,

   622 N.E.2d at 519. Swanson seems to deny that he ever considered there to be

   sufficient evidence that the plumbing loss occurred within Zurich's policy period. (Cf.

   Swanson Aff. ¶ 10, ECF No. 124-5.) But Swanson's subjective intent is a continuing

   issue of fact for a jury to resolve. Thus, the motion to reconsider, (ECF No. 172),

   is granted, and Plaintiffs' claim against Zurich for breach of the covenant of good

   faith and fair dealing is revived.

      The Magistrate Judge is invited to meet with the remaining parties to discuss

   resolution short of trial.

      SO ORDERED.



   Date: 8/4/2021




   Distribution to registered parties of record via CM/ECF.




                                             14
